Citation Nr: 0316236	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-07 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include puritus.  

2.  Entitlement to an increased rating for eczema, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 until 
November 1972.

These matters initially arose before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) in Newark, New Jersey, 
Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge 
in February 2003, the veteran raised the issue of entitlement 
to a total disability rating for compensation purposes.  This 
issue is referred to the RO for appropriate action.  


REMAND

The veteran is claiming service connection for a skin 
disorder, pruritis, secondary to his service connected skin 
disorder.  His service connected skin disorder has been rated 
as atopic eczema and atopic dermatitis.  A review of the 
record shows that his skin-related diagnoses include atopic 
eczema, atopic dermatitis and pruritis.  A VA examiner in an 
August 2001 statement indicated that the veteran has had 
pruritis since 1970.  In light of the variously diagnosed 
skin disorders further examination and opinion would be 
helpful in this case.  

The veteran also contends that the current evaluation 
assigned for his service-connected skin disorder does not 
adequately reflect the true severity of his condition.  The 
criteria for rating skin disorders had been amended, 
effective August 30, 2002.  67 Fed. Reg. 49590-49599 (July 
31, 2002).  The RO has not had the opportunity to review the 
veteran's claims in conjunction with the new rating criteria.  

The veteran has not been examined for compensation purposes 
since November 1999.  In view of the new rating criteria, the 
Board finds that a current VA examination would be of 
assistance in the adjudication of the veteran's claims.  

A review of the veteran's medical record relates that the 
veteran is receiving benefits from the Social Security 
Administration (SSA).  The Board is of the opinion that these 
records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical which have not been 
previously submitted pertaining to 
treatment for his skin disorders covering 
the period from 2000 to the present.  

3.  The RO should request the VA facility 
in East Orange, New Jersey to furnish 
copies of any medical records pertaining 
to treatment for skin disorders from 1998 
to the present.  

3.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.    

4.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent and severity of the 
service-connected skin disorders which 
have been diagnoses as atopic dermatitis 
and eczema and the etiology of the any 
other skin disorder(s), to include 
pruritus.  Any necessary tests and 
studies should be performed.  Color 
photographs of the involved areas should 
be included in the report.  It is 
requested that the examiner obtain a 
detailed medical history.  Following the 
examination it is requested that the 
examiner render an opinion as to the 
following:

a) Whether it is as likely as not that 
any skin disorder diagnosed, to include 
pruritis, other than the service 
connected atopic dermatitis and eczema, 
is causally related to military service?

b) If no, whether it is as likely as not 
that any skin disorder diagnosed, to 
include pruritis, was caused or is 
aggravated by the service connected skin 
disorders?  Allen v. Brown, 7 Vet. App. 
439 (1995).                         

If the answer is no, it is requested that 
the examiner to the extent possible 
identify all symptoms and findings 
associated with the service connected 
disorders versus any other skin disorder 
diagnosed.  The examiner is also 
requested to indicate what percentage of 
the entire body and what percentage of 
the exposed areas are affected by the 
service connected skin disorders and 
whether systemic therapy or other 
immunosuppressive drugs is required and 
if yes, the frequency and length of said 
therapy.  

Also whether there is exudation, constant 
itching, extensive lesions, marked 
disfigurement, ulceration, extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or exceptional 
repugnance resulting from the service 
connected disorder.  A complete rational 
for any opinion expressed should be 
included in the report.

5.  Thereafter the RO should re-
adjudicate the veteran's claims, to 
include consideration of the revised 
rating criteria for skin disorders.

6.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for skin disorders, 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




